DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Amended claim 19 has been reinstated, as it appears to now read upon the elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least a majority of the input shaft is disposed within the channel of the output shaft” must be shown or the feature(s) canceled from the claim(s). The Examiner notes the drawings have not been disclosed as being to scale. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification does not disclose that the majority of the input shaft is disposed within the channel of the output shaft, as claimed in amended claim 19.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 requires at least a majority of the input shaft is disposed within the channel of the output shaft. While it is disclosed that the input shaft is disposed within the channel of the output shaft, the specification is silent to how much of the input shaft is disposed within the channel of the output shaft. The specification does not disclose the drawings are to scale; Figure 8 - which appears to be the drawing ostensibly relied upon for the new limitation- in particular appears to be a schematic drawing 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the word “or” in line 6. While the word “or” can be permissible and is not necessarily indefinite, in this case, it is. It is unclear what the two alternatives are. Presumably, lines 1-4 must be met under any interpretation. The question is whether the “or” makes the first alternative line 5 (the vehicle transmission includes a continuously variable transmission) and the second alternative lines 7-13; or whether the first alternative is line 5 and the second alternative is lines 7-10, with lines 11-13 being true no matter which alternative is true. However, as written, both interpretations are indefinite, and even if it was clear syntactically which interpretation of what are the alternative limitations, there would still be an indefiniteness issue. For the former interpretation of “or” (i.e. line 5 or lines 7-13 being in the alternative), if there is not a continuously variable transmission, then there is a lack of antecedent basis at lines 11-12 for the continuously variable transmission. Conversely, for the latter interpretation of “or” (i.e. line 5 or lines 7-10), lines 11-13 then if there is a continuously variable transmission but not a power transmission switching device, then there is a lack of antecedent basis at lines 12-13 for the power transmission switching device, and if there is a power transmission switching 
The Examiner notes when a claim recites “[A] or [B]”, where A and B are alternative limitations, a claim is met if A being met and B not being met, the claim is met if B being met and A not being met, or the claim is met if both A and B are met.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 12, and 20-21, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liu (US PGPub 2010/0190599).
Liu discloses:
Claim 1. A transmission (Fig. 1) comprising:
a hydraulic unit (including 6, 7, 8) configured to operate with a working fluid;
an input shaft (1) configured to transmit rotary power to the hydraulic unit;

a housing (outer part in Fig. 1) configured to accommodate the hydraulic unit, the input shaft, and the output shaft, and
wherein:
the housing is configured to accommodate:
a continuously variable transmission (abstract); or
a connection/disconnection device as the hydraulic unit, and a unit holder coupled to a first bearing of the input shaft and the output shaft; (The claim recites the word “or”, which means that only one of the two alternate limitations need be present in the prior art to anticipate the claim.) and
the input shaft (1) and the output shaft (12) are structured into a double-shaft structure such that the output shaft defines a channel and the input shaft is positioned within the channel of the output shaft (Fig. 1).
Claim 2. The transmission according to claim 1, wherein: the hydraulic unit comprises the continuously variable transmission (abstract); and the housing is configured to accommodate an advancing/backing-switching device (Fig. 4 - transmission in forward gear; Fig. 5 - transmission is in reverse gear) and a sub-speed changer (para. [0043]) which are moveable through the continuously variable transmission.
Claim 12. A transmission comprising:
a hydraulic unit (including 6, 7, 8) configured to operate with a working fluid;
an input shaft (1) configured to transmit rotary power to the hydraulic unit;
an output shaft (12) configured to transmit rotary power from the hydraulic unit; and
a housing (outer part in Fig. 1) configured to accommodate the hydraulic unit, the input shaft, and the output shaft; and

Claim 20 (amended). A transmission comprising:
A vehicle transmission configured to operate with a working fluid (abstract):
a transmission input shaft  (1, para. [0036]) configured to transmit rotary power to the hydraulic unit;
an output shaft (12; para. [0036]) configured to transmit rotary power from the vehicle transmission; and
a housing (outer part in Fig. 1, not labeled) configured to accommodate the vehicle transmission, the transmission input shaft, and the output shaft, and
wherein the output shaft (12) defines a channel and the transmission input shaft (1) is positioned within the channel of the output shaft. (Fig. 1)
Claim 21. (Amended) The transmission of claim 20, wherein:
The vehicle transmission is configured to rotate an axle of a vehicle (Para. [0046] The vehicle can be a car. The Examiner takes official notice that it is well known in the art to use configure vehicle transmissions to rotate an axle of a vehicle);
the housing (outer part of Fig. 1, not labeled) is configured to accommodate the vehicle transmission such that a portion of the vehicle transmission is disposed within the housing (Fig. 1)
the vehicle transmission includes a continuously variable transmission (abstract, para. [0007] - “continuously variable transmission)

Claim(s) 19, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mori (US Patent 6,527,666)
Re claim 19

A transmission (Fig. 1) comprising:
(From parent claim 1)
a hydraulic unit (C3/L10-11 - “hydraulic cylinder” is used in the device, making the CVT a hydraulic unit) configured to operate with a working fluid;
an input shaft (1) configured to transmit rotary power to the hydraulic unit;
an output shaft (22; Fig. 1) configured to transmit rotary power from the hydraulic unit (Fig 1; C2/L47-62); and
a housing (11; Fig. 2) configured to accommodate the hydraulic unit, the input shaft, and the output shaft, (Figs 1, 2) and
wherein:
the housing is configured to accommodate:
a continuously variable transmission (abstract); or
a connection/disconnection device as the hydraulic unit, and a unit holder coupled to a first bearing of the input shaft and the output shaft; (The claim recites the word “or”, which means that only one of the two alternate limitations need be present in the prior art to anticipate the claim.) and
the input shaft (1) and the output shaft (22) are structured into a double-shaft structure such that the output shaft defines a channel and the input shaft is positioned within the channel of the output shaft (Fig. 1; Fig 1; C2/L47-62).
(From Claim 19)
Wherein at least a majority of the input shaft is disposed within the channel of the output shaft (Fig. 1) (The Examiner notes while Liu does not expressly disclose the drawings are to scale; neither does the Applicant’s drawings. If, assuming arguendo the drawings of Liu are insufficient to disclose the limitation of claim 19, it likewise follows that the Applicant’s drawings are also insufficient to show the the limitation of claim 19 is not new matter but was possessed at the time of filing.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Inaba (US Patent 6,478,132).
Claim 4
Liu discloses all claim limitations, but is silent to the housing comprising a main block that includes an attachment portion configured to be coupled to an axle of a vehicle, a center block, and a front cover.
Inaba teaches making a transmission housing out of multiple parts (parts 1, 2, and 3), including a main block (3; C4/L12. Coupled to axle (wheels) via bearing 11 and “second output shaft 9” and “flange companion 10”.) that includes an attachment portion configured to be coupled to an axle of a vehicle, a center block (2), and front cover (1), for the purpose of improving the ability to change the axial dimension of an automatic transmission according to the change of vehicle variety (C1/L28-45).

Claim 15
Liu discloses all claim limitations, but is silent to the housing being configured to accommodate at least a portion of an axle, and wherein the housing is configured to accommodate at least a portion of an axle, and wherein the housing comprising a main block, a center block, a front cover, and a rear cover.
Inaba teaches making a housing out of multiple parts (parts 1, 2, 3, 11a), including a main block (3), center block (2), a front cover (1), and a rear cover (outer raceway of bearing 11), and having the housing configured to accommodate at least a portion of an axle (C4/L12. Second output shaft 9 is connected to wheels via flange companion 10, rotates with the wheels, and so may be considered a part of the axle), for the purpose of improving the ability to change the axial dimension of an automatic transmission according to the change of vehicle variety (C1/L28-45).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Liu such that the housing is configured to accommodate at least a portion of an axle, and wherein the housing is configured to accommodate at least a portion of an axle, and wherein the housing comprising a main block, a center block, a front cover, and a rear cover, as taught by Inaba, for the purpose of improving the ability to change the axial dimension of an automatic transmission according to the change of vehicle variety.

Response to Arguments
12/21/2020 have been fully considered but they are not persuasive.
The Examiner notes that the new grounds of rejection was necessitated by Applicant’s amendment.
As to the Applicant’s arguments pertaining to the previous restriction, the Examiner notes that unity of invention in the original restriction; the Nishino reference was cited. Unity of invention is continued to be shown by the fact that the independent claims are rejected with prior art. Since the generic claims are rejected with art, that means the technical features shared by both inventions was known, meaning the technical feature is not a special technical feature and therefore there is no unity of invention. MPEP 1850 recites, inter alia, “If, however, an independent claim does not avoid the prior art, then the question whether there is still an inventive link between all the claims dependent on that claim needs to be carefully considered. If there is no link remaining, an objection of lack of unity a posteriori (that is, arising only after assessment of the prior art) may be raised.” The Applicant spuriously argues because the independent claims have been considered, that the dependent claims must have unity of invention. This is contrary to the MPEP, which makes it clear when an independent claim does not avoid prior art (as is the case presently), then claims dependent on that claim may lack an inventive link (as is also the case presently).
The Applicant argues that Liu does not disclose a double-shaft structure. The Applicant states in [0081] of their specification that “It should be noted that the input shaft 372 and the output shaft 373 have a double-shaft structure.” Input shaft 372 is partially inside of output shaft 373. This is the broadest reasonable interpretation of double shaft structure - one shaft at least partially inside of another shaft. Figure 1 of Liu shows input shaft 1 partially inside of output shaft 12. If the Applicant has a more narrower definition of “double shaft structure”, the Applicant is encouraged to claim those additional limitation(s) to distinguish their invention over the prior art. See annotated Figure 1 from Liu below.

    PNG
    media_image1.png
    534
    677
    media_image1.png
    Greyscale

The Applicant argues the drawings of Liu do not show the double shaft-structure because it does not state it is to scale. MPEP 2125 states that “When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.” Furthermore, the Examiner notes that the proportions of Liu are not being relied upon, so it is a moot point that Liu does not state that the drawings are to scale. Either a shaft is at least partially inside of another shaft or not. How much of the shaft is inside of Liu is a moot point here.
The Applicant argues that the torque converter of Liu cannot correspond to a transmission, and that that a POSITA would not use the terms torque converter and transmission interchangeably. The Examiner notes that Liu recites in paragraph [0008] - “The present patent application also provides a mechanical-hydraulic continuously variable speed transmission for vehicle which combines the advantages of both the mechanical torque converter and the fluid torque converter to overcome the shortage of the fluid torque converter used in present vehicle starting slowly in many cases and the output torque can not meet the requirements.” Liu expressly discloses its torque converter as part of a continuously variable transmission for a vehicle. The Examiner further adds the term vehicle transmission is very broad, and encompasses many different types of transmissions with many different structural features. That the Applicant has a different vehicle transmission in mind than the prior art 
As to combining Liu and Inaba, the Examiner notes that the transmission of Liu includes both the hydraulic transmission portion (6, 7, 8) a mechanical transmission portion (3, 5, etc), just as Inaba discloses both a hydraulic transmission portion (inside 1) and the mechanical transmission portion (inside 2). Thus, a PHOSITA could be reasonably motivated to combine the devices of Liu and Inaba.
The Examiner notes the Examiner previously suggested that what the Applicant is after would be best claimed as a method of manufacturing/making. Using a housing of identical design both for a CVT and alternatively at a different time a stepped transmission is a design choice made during the design process. Apparatus/product claims are concerned with the final product. While product-by-process limitations do narrow the scope of a claim in regards to infringement, prior art which discloses the same .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/GREGORY T PRATHER/               Examiner, Art Unit 3658    

/THOMAS A MORRISON/               Primary Examiner, Art Unit 3658